DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.  On pages 11 and 12, Applicant argues that Krishnan fails to explicitly disclose or suggest back up being included in the touch and gesture pad and that if the backup power supply is solely for powering the latch, not for powering the sensors.  Examiner however respectfully disagrees.  In column 5, lines 59-62, Krishnan discloses the latch system using the backup power supply in the event a main power supply has failed.  In column 5, line 65 through column 6, line 11, Krishnan discloses that the latch system includes sensors (i.e., keypad) for accepting input for the purpose of actuating an unlocking of a door.  Therefore, Krishnan discloses a backup power source configured to supply power from a backup power source to a plurality of sensors in an event of a failure of a main vehicle power source as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pribisic et al. U.S. Patent No. 9,499,127 (hereinafter Pribisic) in view of Krishnan U.S. Patent No. 9,518,408.
Regarding claim 1, Pribisic discloses a touch and gesture pad for providing access to a vehicle comprising: a cover plate assembly (90) having an exterior surface and an inner surface; a plurality of proximity sensors (6) spaced from one another an arrangement defining a plurality of sensor nodes for receiving an input from a user in the form of a touch or a swipe (column 6, lines 46-51); a mechanical In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Pribisic fails to explicitly disclose wherein the controller unit is coupled to a backup power source and is configured to supply power from the backup power source to the plurality of proximity sensors in an event of a failure of a main vehicle power source.
However, Krishnan discloses a vehicle input device and system comprising a controller (22) coupled to a backup power source (48) and is configured to supply power from the backup power source to the proximity sensors in an event of a failure of a main vehicle power source (column 4, lines 4-14).  It would have been obvious to one having ordinary skill in the art at the time of filing to couple a backup power source to the controller of Pribisic and mounting components to the applique since doing so would enable the touch and gesture pad to function in the event of failure of any primary power supply.

Regarding claim 3, Pribisic discloses a touch and gesture pad wherein said controller unit is further configured to determine whether the plurality of activations of said plurality of proximity sensors matches the gesture sequence within a predetermined amount of time and control the latch mechanism in response to the plurality of activations of said plurality of proximity sensors matching the gesture sequence within the predetermined amount of time (column 10, lines 40-47).
Regarding claim 4, Pribisic discloses a touch and gesture pad further including a plurality of indicator light emitting diodes coupled to the controller unit for illuminating the sensor nodes (column 6, lines 53-59).
Regarding claim 5, Pribisic discloses a touch and gesture pad further including a plurality of indicator light emitting diodes coupled to said controller unit for illuminating said sensor nodes (column 6, lines 53-59), wherein said controller unit is further configured to alter an illumination of said plurality of indicator light emitting diodes in response to the plurality of changes in capacitance being attributed to a corresponding each one of said plurality of capacitive sensors (column 9, lines 9-26).
Regarding claim 6, Pribisic discloses a touch and gesture pad wherein the altering of the illumination is selected from the group consisting of: altering the illumination from one color to another, and altering the illumination between an off state and an on state (column 9, lines 23-26).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Regarding claim 10, Pribisic discloses a touch and gesture wherein said mechanical switch assembly includes a switch movable between a rest position and a displaced position in response to a force input from a user transferred through said cover plate assembly, wherein the controller unit is further configured to: detect movement of said switch to the displaced position due to a change in capacitance of said switch occurring within a predetermined amount of time of the plurality of activations of said plurality of proximity sensors matching the gesture sequence control the latch mechanism (column 7, lines 20-50).
Regarding claim 11, Pribisic discloses a touch and gesture pad further including at least one indicator light emitting diode coupled to the controller unit to provide an indication of the operation of the at least one of the plurality of capacitive sensors and the switch (72A-72E and Figure 10).
Regarding claim 12, Pribisic discloses a touch and gesture pad wherein the controller unit is further configured to alter the illumination of the at least one indicator light emitting diode in response to the change in capacitance and movement of the switch (after “wake-up”, changing from low power to high power state, column 9, lines 35-37 and 55-60).
Regarding claim 13, Pribisic discloses a touch and gesture pad wherein said plurality of capacitive sensors and said mechanical switch assembly are disposed behind an applique not having an aperture for said mechanical switch assembly (90, column 27-48).

Claims 20 and 21 have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  
Regarding claims 26 and 27, claim 26 has limitations similar to those treated in the above rejections, and are met by the references as discussed above.  Claim 27 however also recites the following limitations disclosed by Pribisic as modified by Krishnan:
The touch and gesture pad of claim 26, further comprising a housing, wherein said plurality of proximity sensors, said controller unit and said backup power source within said housing.   Krishnan shows all recited elements housed behind a vehicle door panel (Figure 1).
Claims 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pribisic as modified by Krishnan and further in view of Sato et al. U.S. Patent Application Publication No. 2002/0180707 (hereinafter Sato).
Regarding claim 14, Pribisic discloses a touch and gesture pad wherein the plurality of capacitive sensors and the mechanical switch assembly are disposed behind a cover plate assembly (90, column 27-48), but fails to explicitly disclose the cover plate assembly capable of being deformed and contact said mechanical switch assembly in response to a force input from a user.
Sato discloses an input structure comprising a deformable cover plate that contacts a mechanical switch assembly in response to a force input from a user (Figure 3 and Figure 4).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a touch and gesture pad structure having a cover plate assembly capable of being deformed and contact said mechanical switch assembly in response to a force input from a user as disclosed by Sato into the arrangement of Pribisic 
Claims 22 and 23 have limitations similar to those treated in the above rejection(s), and are met by the references as discussed above.  
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pribisic as modified by Krishnan  and further in view of Huska et al. U.S. Patent No. 9,349,552 (hereinafter Huska).
Regarding claims 24 and 25, Pribisic discloses a vehicle applique comprising all the limitations of claim 20 as disclosed above, but fails to explicitly disclose wherein the mechanical switch assembly comprises an alterable capacitance in response to the force input applied to said mechanical switch assembly by said vehicle applique, wherein said controller unit is configured to sense continuous level of force applied to said mechanical switch assembly in response to the force input by detecting capacitance changes of said switch.
Huska, as admitted by applicant in paragraph [0058], discloses a mechanical switch assembly (Figures 11 and 12) comprising an alterable capacitance in response to the force input applied to said mechanical switch assembly (column 11, lines 39-50), wherein said controller unit (808) is configured to sense continuous level of force applied to said mechanical switch assembly in response to the force input by detecting capacitance changes of said switch (column 11, lines 39-50).  It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate a mechanical switch assembly as described by Huska into the arrangement of Pribisic since doing so would amount to implementing one of limited known sensing device structure options and doing so would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELL L NEGRON whose telephone number is (571)272-7559.  The examiner can normally be reached on Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne R. Young can be reached on (571) 272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        February 13, 2021